DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 5/31/2022. As directed by the amendment: claims 1-2, 4, 15, and 27 have been amended, claim 17 has been cancelled and no new claims have been added.  Thus, claims 1-16 and 18-29 are presently pending in this application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 20020087131 A1) in view of Radl et al. (US 20140236129 A1). 

    PNG
    media_image1.png
    942
    556
    media_image1.png
    Greyscale

Annotated Figure 1 of Wolff

Regarding Claim 1, Wolff discloses a device for collecting urine, and teaches a system for automatically removing by suction urine voided by a patient (Abstract) comprising: 
an external catheter 27 ('layered female interface', fig.5a, ¶ 45; note that the female urinal can be attached to the pumping and storage systems of fig.1a, ¶ 44) configured for external disposition in fluid communication with a urethra opening of the patient ("layered interface to correspond approximately with the urethral opening", ¶ 45), whereupon urine voided by the patient is received by said external catheter ("urine to penetrate rapidly into the layered interface", ¶ 45); 
a receptacle or canister 1 ('storage container', fig.1a, ¶ 27) for collecting urine and configured to be coupled to a source of suction ("a pump", Abstract) providing suction having a first value ("device uses a vacuum reservoir, maintained in a rigid storage container, to produce a strong suction...a vacuum is maintained in the container", ¶ 8, 22); 
said receptacle or canister 1 ('storage container', fig.1a, ¶ 27) comprising a first port 20 (annotated fig.1a), a second port 9 (annotated fig.1a), and a hollow interior (interior of receptacle or canister 1 which is visibly hollow in fig.1a) in fluid communication with the first 20 and second ports 9, wherein said first port 20 is configured to be connected to the source of suction ("a pump", Abstract) (annotated fig.1a);
a suction regulator comprising at least a regulated suction port (annotated fig.1a) and a line suction port (annotated fig.1a), said regulated suction port being configured to be coupled to said external catheter 27 to apply regulated suction thereto,
wherein the line suction port (annotated fig.1a) configured to be coupled to said receptacle or canister 1 and to the source of suction ("a pump", Abstract).
Wolff fails to teach that the suction regulator having a regulated set-point value to which said suction regulator is fixedly set, said suction regulator also being configured to be coupled to said second port of said receptacle or canister and from there to the source of suction via said hollow interior of said receptacle or canister, said suction regulator being coupled to said receptacle or canister and the source of suction to regulate the amount of suction from said first value to said regulated set-point value, said regulated set-point value being lower than said first value, whereupon operation of said suction regulator applies regulated suction at said fixed regulated value to said external catheter to result in urine from said external catheter being carried through said suction regulator and into said receptacle or canister, a movable diaphragm, a valve seat configured to be engaged by a movable sealing member coupled to said movable diaphragm, and a passageway located at said valve seat and providing a straight fluid path to said line suction port through said line suction port to said receptacle or canister.

    PNG
    media_image2.png
    578
    928
    media_image2.png
    Greyscale

Passageway Annotated Figure 10 of Radl

Radl discloses a system including an instrument, a control valve and, a suction controller, and teaches a suction regulator 200 ('suction controller or regulator', fig.9-10, ¶ 75) having a regulated set-point value ("predetermined, desired level", ¶ 79) to which said suction regulator 200 is fixedly set, said suction regulator 200 also being configured to be coupled to said second port of said receptacle or canister (equivalent to the receptacle or canister taught by Wolff). 
Radl also teaches “A receptacle can also form a portion of any system of this invention”, ¶ 96) and the source of suction (equivalent to the source of suction taught by Wolff, Radl also teaches "pump", ¶ 71) to regulate the amount of suction from said first value ("suction applied", ¶ 79) to said regulated set-point value ("predetermined, desired level", ¶ 79), said regulated set-point value ("predetermined, desired level", ¶ 79) being lower than said first value ("suction applied", ¶ 79) ("suction applied via conduit is greater than the predetermined level", ¶ 79), whereupon operation of said suction regulator 200 applies regulated suction at said fixed regulated value ("predetermined, desired level", ¶ 79) to the tip to result in fluid from said tip being carried through said suction regulator 200 and into said receptacle or canister (¶ 61), said suction regulator 200 additionally comprising
a movable diaphragm 208 ('diaphragm', fig.10, ¶ 78; "can be formed of any suitable material, e.g., Nitrile", ¶ 78; nitrile is a material that is inherently moveable), a valve seat 215 ('seat', fig.10, ¶ 78) configured to be engaged by a movable sealing member 209 ('seal', fig.10, ¶ 78) coupled to said movable diaphragm 208, and a passageway (see passageway annotated fig.10) located at said valve seat 215 and providing a straight fluid path (see passageway annotated fig.10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff such that the suction regulator having a regulated set-point value to which said suction regulator is fixedly set, said suction regulator being coupled to said receptacle or canister and the source of suction (already taught by Wolff), said suction regulator being coupled to said receptacle or canister and the source of suction to regulate the amount of suction from said first value to said regulated set-point value, said regulated set-point value being lower than said first value, whereupon operation of said suction regulator applies regulated suction at said fixed regulated value to result in fluid from being carried through said suction regulator and into said receptacle or canister, a movable diaphragm, a valve seat configured to be engaged by a movable sealing member coupled to said movable diaphragm, and a passageway located at said valve seat and providing a straight fluid path, as taught by Radl, for the purpose of effectively applying suction and removing fluids (Radl ¶ 8), and furthermore to modify the device of Wolff such that operation of said suction regulator applies regulated suction at said fixed regulated value to said external catheter to result in urine from said external catheter being carried through said suction regulator and into said receptacle or canister, providing a straight fluid path to said line suction port, as taught by Radl, for the purpose to limit the level of suction applied from the source of suction via a suction controller (Radl ¶ 8). 


    PNG
    media_image3.png
    455
    668
    media_image3.png
    Greyscale

Annotated Figure 1c from Wolff

Regarding Claim 2, Wolff fails to teach said suction regulator and that said suction regulator is configured to carry urine from said external catheter by said regulated suction. 
Radl teaches said suction regulator 200 ('suction controller or regulator', fig.9-10, ¶ 75), said suction regulator 200 being configured to carry urine from an external catheter by said regulated suction ("predetermined, desired level", ¶ 79). The suction regulator of Radl is configured to carry urine from an external catheter, if desired. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff such that said suction regulator is configured to carry urine from said external catheter by said regulated suction taught by Radl, for the purpose of effectively applying suction and removing fluids, and to limit the level of suction applied from the source of suction via the suction controller (Radl ¶ 8).

Regarding Claim 3, Wolff/Radl fails to teach said suction regulator additionally comprises a first chamber, a second chamber, and a biasing member, said first chamber being configured to have suction applied thereto from said canister, said second chamber being at atmospheric pressure, said movable diaphragm separating said first chamber from said second chamber, whereupon a differential pressure exists between said first and second chambers, said differential pressure imparting a differential pressure force on said movable diaphragm, said biasing member being configured to impart a counter force on said movable diaphragm that opposes said differential pressure force, said movable sealing member comprising a sealing disk coupled to said movable diaphragm.

    PNG
    media_image4.png
    534
    885
    media_image4.png
    Greyscale

Annotated Figure 10 of Radl

Radl teaches said suction regulator 200 additionally comprises a first chamber 214 ('second chamber', annotated fig.10, ¶ 78), a second chamber 213 ('first chamber', annotated fig.10, ¶ 77), and a biasing member 207 ('spring', annotated fig.10, ¶ 78), said first chamber 214 being configured to have suction applied thereto from said canister ("level of suction in chamber 214", ¶ 79), said second chamber 213 being at atmospheric pressure ("the chamber 213 will be at the pressure of the ambient atmosphere", ¶ 77), said movable diaphragm 208 separating said first chamber 214 from said second chamber 213, whereupon a differential pressure exists between said first 214 and second 213 chambers ("the pressure differential between the chambers 213 and 214", ¶ 79), said differential pressure imparting a differential pressure force on said movable diaphragm 208 ("the pressure differential between the chambers 213 and 214 forces the diaphragm 208", ¶ 79), said biasing member 207 being configured to impart a counter force on said movable diaphragm 208 that opposes said differential pressure force ("A spring 207 is located within the housing under the piston 205 and serves to bias the piston upward in the housing", ¶ 78), said movable sealing member 209 ('seal', fig.10, ¶ 78) comprising a sealing disk coupled to said movable diaphragm 208 (movable sealing member 209 fluidly coupled to said movable diaphragm 208).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Radl such that the suction regulator comprising a first chamber, a second chamber, and a biasing member, said first chamber being configured to have suction applied thereto from said canister, said second chamber being at atmospheric pressure, said movable diaphragm separating said first chamber from said second chamber, whereupon a differential pressure exists between said first and second chambers, said differential pressure imparting a differential pressure force on said movable diaphragm, said biasing member being configured to impart a counter force on said movable diaphragm that opposes said differential pressure force, said movable sealing member comprising a sealing disk coupled to said movable diaphragm, as taught by Radl, for the purpose of efficiently applying suction and removing fluids, and to limit the level of suction applied from the source of suction via the suction controller (Radl ¶ 8).

Regarding Claim 4, Wolff/Radl fails to teach said valve seat and said movable sealing member are located in said first chamber, said valve seat surrounding an opening for fluids within said first chamber to flow therethrough into said passageway, said sealing member blocking said opening when said differential pressure force exceeds said counter force imparted by said biasing member.
Radl teaches said valve seat 215 ('seat', fig.10, ¶ 78) and said movable sealing member 209 coupled are located in said first chamber 214 (annotated fig.10), said valve seat 215 surrounding an opening for fluids within said first chamber 214 to flow therethrough into said passageway (passageway annotated fig.10), said sealing member 209 blocking said opening (said valve seat 215 surrounding said opening) when said differential pressure force exceeds said counter force imparted by said biasing member 207 ("seal 209 is located on the underside of the piston and is arranged to engage a seat 215 when excess suction is applied", ¶ 78).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Radl such that said valve seat and said movable sealing member are located in said first chamber, said valve seat surrounding an opening for fluids within said first chamber to flow therethrough into said passageway, said sealing member blocking said opening when said differential pressure force exceeds said counter force imparted by said biasing member, as taught by Radl, for the purpose of allowing the seal to come into engagement with the seat thereby isolating chamber from the vacuum source (¶ 79). 

    PNG
    media_image5.png
    582
    928
    media_image5.png
    Greyscale

Hub Annotated Figure 10 of Radl

Regarding Claim 5, Wolff/Radl fails to teach said suction regulator additionally comprises a housing in which said first and second chambers are located, and a hollow hub located in said first chamber, said valve seat and said passageway being located in said hub.
Radl teaches said suction regulator 200 additionally comprises a housing 203 ('housing', fig.10, ¶ 78) in which said first 214 and second 213 chambers are located (fig.10), and a hollow hub (hub annotated fig.10) located in said first chamber 214, said valve seat 215 and said passageway (passageway annotated fig.10) being located in said hub (hub annotated fig.10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Radl such that said suction regulator additionally comprises a housing in which said first and second chambers are located, and a hollow hub located in said first chamber, said valve seat and said passageway being located in said hub, as taught by Radl, for the purpose of allowing, when suction is applied, the pressure differential between the chambers will force the diaphragm and the piston downward toward the seat of the housing against the bias of the spring in the first chamber so that the seal can come into engagement with the seat thereby isolating the first chamber from the vacuum source (¶ 79). 

Regarding Claim 6, Wolff teaches said receptacle or canister 1 and air flow (“pump evacuates air from the container”, ¶ 22), however fails to teach said urine is carried through said suction regulator and into said receptacle or canister by air which is flowing at a high flow rate up to approximately 100 standard cubic feet per hour (SCFH). 
Radl teaches a suction regulator 200 and air flowing at a flow rate up to approximately 10 standard cubic feet per hour (SCFH) ("During typical operation the flow rate of air into chamber 214 via bleed hole 312 is in the range of 10 standard cubic feet per hour (SCFH) or lower", ¶ 83). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff such that said urine is carried through said suction regulator and into said receptacle or canister by air which is flowing at a flow rate of at least 10 standard cubic feet per hour (SCFH) as taught by Radl, and further modify the flow rate up to approximately 100 standard cubic feet per hour, for the purpose of preventing an ‘over-travel’ wherein it [the piston] moves downward very quickly such that the seal on the underside of the piston becomes stuck on the seat, and subsequently to prevent the line to the patient from having a higher level of vacuum than the controller was set to provide (Radl, ¶ 83), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, Wolff fails to teach said regulated value of suction is within the range of approximately 40 - 80 mmHg, however Radl teaches said regulated value of suction is within the range of approximately 40 - 80 mmHg ("a suction force of 0.05 to 200 pounds ", ¶ 15; 0.05 to 200 pounds/inch is equivalent to 2.59 mmHg-10,343 mmHg).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff such that said regulated value of suction is within the range of approximately 40 - 80 mmHg as taught by Radl, for the purpose of creating a sufficient suction through a length of tubing that could possibly evacuate an external catheter of urine when applied (Radl ¶ 26), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 8, Wolff/Radl fails to teach said second chamber is maintained at said atmospheric pressure by a bleed hole in said housing, however Radl teaches said second chamber 213 is maintained at said atmospheric pressure by a bleed hole 210 ('opening' or 'vent', fig.10, ¶ 79) in said housing 203 ("the pressure within chamber 213 will be equal to atmospheric pressure by virtue of the communication of the chamber 213 with the ambient atmosphere via the vent 210", ¶ 79).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Radl such said second chamber is maintained at said atmospheric pressure by a bleed hole in said housing as taught by Radl, for the purpose of maintaining the second chamber at the pressure of the ambient atmosphere (¶ 77) so that subsequently, with suction applied, the pressure differential between the chambers will force the diaphragm and the piston downward toward the seat of the housing against the bias of the spring (¶ 79). 

Regarding Claim 9, Wolff/Radl fails to teach said bleed hole is located within a recess in said housing, said recess having at least one opening at an end thereof to prevent blockage of said bleed hole. Radl teaches said bleed hole 210 is located within a recess in said housing 203 ("space between the outer periphery of the top portion 206 and the opening 210 forms a vent or port to the ambient atmosphere", ¶ 77), said recess having at least one opening at an end thereof to prevent blockage of said bleed hole (fig.10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Radl such that said bleed hole is located within a recess in said housing, said recess having at least one opening at an end thereof to prevent blockage of said bleed hole as taught by Radl, for the purpose of maintaining the second chamber at the pressure of the ambient atmosphere (¶ 77) so that subsequently, with suction applied, the pressure differential between the chambers will force the diaphragm and the piston downward toward the seat of the housing against the bias of the spring (¶ 79).

Regarding Claim 11, Wolff teaches said receptacle or canister 1, but fails to teach an adapter configured to be coupled between the source of suction and said receptacle or canister, said adapter comprising an inlet, a valve and a first connector, said inlet being configured to be connected to the source of suction, said first connector being configured to be connected to said receptacle or canister, said valve being configured to be in either a closed state or an open state, whereupon when in said closed state said receptacle or canister is isolated from said inlet, and when in said open state suction at said first value is provided from said inlet to said first connector and to said receptacle or canister. 

    PNG
    media_image6.png
    740
    621
    media_image6.png
    Greyscale

Annotated Figure 1 of Radl

Radl teaches an adapter (annotated fig.1 above) configured to be coupled between the source of suction ('pump') and a receptacle or canister (equivalent to the receptacle or canister taught by Wolff, Radl also teaches “A receptacle can also form a portion of any system of this invention”, ¶ 96), said adapter (annotated fig.1) comprising an inlet 36 ('second coupling', annotated fig.1, ¶ 49), a valve 24 ('valve', annotated fig.1, ¶ 49) and a first connector 34 ('first coupling', annotated fig.1, ¶ 49), said inlet 36 being configured to be connected to a source of suction (equivalent to the source of suction taught by Wolff, Radl also teaches "pump", ¶ 71), said first connector 34 being configured to be connected to a receptacle, said valve 24 being configured to be in either a closed state or an open state ("the valve 24 is in its open state or else the valve may be moved to the closed state ", ¶ 69), whereupon when in said closed state a receptacle is isolated from said inlet 36 ("the closed state...this action removes suction from the interior of the sizing tube", ¶ 69), and when in said open state suction at said first value ("suction applied", ¶ 79) is provided from said inlet 36 to said first connector 34 and to a receptacle ("when opened provides suction from the source of suction to the hollow interior of the…tube", ¶ 11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wolff to include an adapter configured to be coupled between the source of suction and said receptacle or canister, said adapter comprising an inlet, a valve and a first connector, said inlet being configured to be connected to the source of suction, said first connector being configured to be connected to said receptacle or canister, said valve being configured to be in either a closed state or an open state, whereupon when in said closed state said receptacle or canister is isolated from said inlet, and when in said open state suction at said first value is provided from said inlet to said first connector and to said receptacle or canister, as taught by Radl, for the purpose of allowing the device being arranged to be connected to a source of suction and, when opened, to provide suction from the source of suction to the hollow interior of the tubing sections, and, when closed, to provide a vent to the ambient atmosphere to preclude suction from being applied to the distal end of the tubing and to enable any residual suction or pressure possibly within an external catheter to equilibrate to ambient atmospheric levels (Radl ¶ 11). 

Regarding Claim 12, Wolff/Radl fails to teach said adapter includes an internal passageway having one end in communication with said inlet and another end in communication with said first connector, and wherein said valve includes a rotatable portion having an opening extending therethrough, said rotatable portion intersecting said internal passageway, whereupon when said rotatable portion is in a first rotatable position said rotatable portion blocks said internal passageway between said inlet and said first connector, and when said rotatable portion is in a second position said opening unblocks said internal passageway between said inlet and said first connector to enable suction at said first value to appear at said first connector. 
Radl teaches said adapter (annotated fig.1) includes an internal passageway 32 ("body is a hollow member", annotated fig.1, ¶ 49) having one end in communication with said inlet 36 and another end in communication with said first connector 34, and wherein said valve 24 includes a rotatable portion 38 ('slide', annotated fig.1, ¶ 50) having an opening extending therethrough, said rotatable portion 38 ('slide', annotated fig.1, ¶ 50) intersecting said internal passageway 32, whereupon when said rotatable portion 38 is in a first rotatable position (annotated fig.1) said rotatable portion 38 blocks said internal passageway 32 between said inlet 36 and said first connector 34 ("when the slide is in the position shown in FIG. 1 the valve is in its closed or off position, whereupon the openings (not shown) in the slide 38 are not aligned with the hollow interior of both of the couplings 34, so that respective portions of the side wall of the slide block the interior of the two couplings 34 and 36, thereby isolating the coupling from each other”, ¶ 50), and when said rotatable portion 38 is in a second position (fig.2) said opening unblocks said internal passageway 32 between said inlet 36 and said first connector 34 to enable suction at said first value ("suction applied", ¶ 79) to appear at said first connector 34 ("When the slide 38 is in the position shown in FIG. 2 the valve is in its open or on position, whereupon the openings (not shown) in the slide 38 are aligned with the hollow interior of both of the couplings 34 and 36 thereby providing a fluid path therethrough", ¶ 50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Radl such that said adapter includes an internal passageway having one end in communication with said inlet and another end in communication with said first connector, and wherein said valve includes a rotatable portion having an opening extending therethrough, said rotatable portion intersecting said internal passageway, whereupon when said rotatable portion is in a first rotatable position said rotatable portion blocks said internal passageway between said inlet and said first connector, and when said rotatable portion is in a second position said opening unblocks said internal passageway between said inlet and said first connector to enable suction at said first value to appear at said first connector, as taught by Radl, for the purpose of allowing the device  being arranged to be connected to a source of suction and, when opened, to provide suction from the source of suction to the hollow interior of the tubing sections, and, when closed, to provide a vent to the ambient atmosphere to preclude suction from being applied to the distal end of the tubing and to enable any residual suction or pressure possibly within an external catheter to equilibrate to ambient atmospheric levels (Radl ¶ 11).

Regarding Claim 13, Wolff/Radl teaches a second end (annotated figure 1a of Wolff) connected to said receptacle or canister 1, however fails to teach said first connector is configured to have a first section of suction tubing having a first end connected to it. Radl teaches said first connector 34 is configured to have a first section of suction tubing having a first end 31 ('proximal end', fig.1, ¶ 76) connected to it (said first connector 34). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Radl such that said first connector is configured to have a first section of suction tubing having a first end connected to it, as taught by Radl, for the purpose of enabling suction to be conveyed through the first connector and suction tubing to draw fluid through the tube.

Regarding Claim 14, Wolff/Radl fails to teach said adapter additionally comprises a splitter including a second connector having a passageway section in fluid communication with said internal passageway between said inlet and said valve, whereupon suction at said first value is available from said inlet to said second connector irrespective of the state of said valve.
Radl teaches said adapter (annotated fig.1) additionally comprises a splitter 400 ('flow meter', fig.1, ¶ 93) including a second connector (annotated fig.1) having a passageway section in fluid communication with said internal passageway 32 ("body is a hollow member", annotated fig.1, ¶ 49) between said inlet 36 and said valve 24, whereupon suction at said first value ("suction applied", ¶ 79) is available from said inlet 36 to said second connector (annotated fig.1) irrespective of the state of said valve 24 ("enable one to infer the level of suction in the distal end of sizing tube", ¶ 93).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Radl such that said adapter additionally comprises a splitter including a second connector having a passageway section in fluid communication with said internal passageway between said inlet and said valve, whereupon suction at said first value is available from said inlet to said second connector irrespective of the state of said valve as taught by Radl, for the purpose of monitoring the flow offluid through the system and thus enable one to infer the level of suction in the distal end of the tube, irrespective of the “on”/”off” position of the valve (¶ 93). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 20020087131 A1) in view of Radl et al. (US 20140236129 A1), and further in view of Coulthard et al. (WO 2017132199 A1). 

Regarding Claim 10, Wolff in view of Radl fails to teach said suction regulator is mounted on said receptacle or canister. Coulthard discloses a system including a container configured to collect fluid and regulate negative-pressure from a negative-pressure source, and teaches a suction regulator (‘regulator’, ¶ 48) is mounted on a receptacle or canister (‘canister’, ¶ 46)(fig.2B, ¶ 48). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Radl such that said suction regulator, as taught by Radl, is mounted on said receptacle or canister, as taught by Coulthard, for the purpose to regulate pressure within the collection chamber of the canister to regulate the pressure from the negative-pressure source to provide a pressure within a target range (Coulthard ¶ 48). 

Claims 15, 18, 20-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 20020087131 A1) in view of Coulthard et al. (WO 2017132199 A1) and Harvie (US 7131964 B2). 

Regarding Claim 15, Wolff teaches a system for automatically removing by suction urine voided by a patient (Abstract) comprising:
an external catheter 27 ('layered female interface', fig.5a, ¶ 45; NOTE: the female urinal can be attached to the pumping and storage systems of fig.1a, ¶ 44) configured for external disposition in fluid communication with a urethra opening of the patient ("layered interface to correspond approximately with the urethral opening", ¶ 45)
a receptacle or canister 1 configured for collecting urine therein; said receptacle or canister 1 comprising:
a first port 20 (annotated fig.1a);
a line suction port (annotated fig.1a) and a regulated suction port (annotated fig.1a),
said first port 20 (annotated fig.1a) configured to be connected to a source of suction ("a pump", Abstract) having a first value ("device uses a vacuum reservoir, maintained in a rigid storage container, to produce a strong suction...a vacuum is maintained in the container", ¶ 8, 22).
Wolff fails to teach an integrated suction regulator and urine collector unit coupled to said external catheter, said integrated suction regulator and urine collector unit comprising: 
a suction regulator comprising a line suction port and a regulated suction port, said line suction port being connected to and in fluid communication with said hollow interior of said receptacle or canister, said suction regulator being mounted on said receptacle or canister and being configured for applying controlled suction to said external catheter from the source of suction, said suction regulator having a regulated set-point value to which the suction regulator is fixedly set, said suction regulator being configured to regulate the amount of suction from said first value to said regulated set-point value, said regulated set-point value being lower than the first value, whereupon operation of said suction regulator applies regulated suction at said fixed regulated value to said external catheter via said regulated suction port to result in urine from the external catheter being carried through said suction regulator and into said hollow interior of said receptacle or canister for collection therein; and an isolation valve connected between said first port of said receptacle or canister and said line suction port, said isolation valve being configured to isolate said first port from said line suction port when urine collected within said hollow interior reaches a predetermined level.
Coulthard teaches an integrated suction regulator and urine collector unit (fig.2B) that could be coupled to an external catheter ("a regulator having a regulator chamber that is integrated into the container", ¶ 8), said integrated suction regulator and urine collector unit (fig.2B) comprising: a receptacle or canister 154 ('canister', fig.2B, ¶ 45) configured for collecting urine therein (has the capability/configuration to collect urine therein); a suction regulator 190 ('regulator', fig.2B, ¶ 48) mounted on said receptacle or canister 154 and being configured for applying controlled suction possibly to an external catheter from a source of suction 104 ('negative-pressure source', fig.1, ¶ 33) having a first value ("The regulator 190 may...provide a [negative] pressure within a target range", ¶ 48), said suction regulator 190 having a regulated set-point value ("unregulated negative pressure", ¶ 48) to which the suction regulator is fixedly set, said suction regulator 190 being configured to regulate the amount of suction from said first value ('target range', ¶ 48) to said regulated set-point value ("unregulated negative pressure", ¶ 48), said regulated set-point value ("unregulated negative pressure", ¶ 48) being lower than the first value ('target range', ¶ 48), whereupon operation of said suction regulator 190 applies regulated suction at said fixed regulated value ("unregulated negative pressure", ¶ 48) possibly to an external catheter to result in urine from an external catheter being carried through said suction regulator 190 and into said receptacle or canister 154.
Harvie discloses an automatic or semi-automatic bladder relief system, and teaches an isolation valve ("directional valve", Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff to have an integrated suction regulator and urine collector unit, as taught by Coulthard, coupled to said external catheter (already taught by Wolff), said integrated suction regulator and urine collector unit comprising: a receptacle or canister configured for collecting urine therein; a suction regulator being mounted on said receptacle or canister and being configured for applying controlled suction to said external catheter from a source of suction having a first value, said suction regulator having a regulated set-point value to which the suction regulator is fixedly set, said suction regulator being configured to regulate the amount of suction from said first value to said regulated set-point value, said regulated set-point value being lower than the first value, whereupon operation of said suction regulator applies regulated suction at said fixed regulated value to said external catheter to result in urine from the external catheter being carried through said suction regulator and into said receptacle or canister, as taught by Coulthard, for the purpose to regulate pressure within the collection chamber of the canister and to regulate the pressure from the negative-pressure source to provide a pressure within a target range (Coulthard ¶ 48), and to include an isolation valve, as taught by Harvie, such that it would be connected between said first port of said receptacle or canister and said line suction port, said isolation valve being configured to isolate said first port from said line suction port (ports already taught by Wolff) when urine collected within said hollow interior reaches a predetermined level, for the purpose of automatically detecting the completion of urination and closing the one way valve to its urine storage compartment in a disposable bag (Harvie col.4, ll.7-16).

Regarding Claim 18, Wolff fails to teach said receptacle or canister comprises a hollow body and a lid disposed over said hollow body, said suction regulator being mounted on said lid. Coulthard teaches said receptacle or canister 154 comprises a hollow body 170 and a lid 152 ('canister lid', fig.2B, ¶ 46) disposed over said hollow body 170, said suction regulator 190 being mounted on said lid 152 (fig.2B). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff such that said receptacle or canister comprises a hollow body and a lid disposed over said hollow body, said suction regulator being mounted on said lid as taught by Coulthard, for the purpose to regulate pressure within the collection chamber of the canister and to regulate the pressure from the negative-pressure source to provide a pressure within a target range (Coulthard ¶ 48).

Regarding Claim 20, Wolff/Coulthard fails to teach said suction regulator comprises a first chamber, a second chamber, a movable diaphragm and a biasing member, said first chamber being configured to have suction applied thereto from said receptacle or canister, said second chamber being at atmospheric pressure, said movable diaphragm separating said first chamber from said second chamber whereupon a differential pressure exists between said first and second chambers, said differential pressure imparting a differential pressure force on said movable diaphragm, said biasing member being configured to impart a counter force on said movable diaphragm that opposes said differential pressure force.
Coulthard teaches said suction regulator 190 comprises a first chamber 210 ('regulator chamber', fig.3, ¶ 52), a second chamber 264 ('recess', fig.3, ¶ 56), a movable diaphragm 215 ('regulator valve may be a diaphragm valve', fig.3, ¶ 52) and a biasing member 260 ('regulator spring', fig.3, ¶ 52), said first chamber 210 being configured to have suction applied thereto from said receptacle or canister 154, said second chamber 264 being at atmospheric pressure ("ambient pressure provided through the vent 197", ¶ 56), said movable diaphragm 215 separating said first chamber 210 from said second chamber 264 whereupon a differential pressure exists between said first 210 and second chambers 264 ("The regulator spring 260 has a biasing force that may be selected to actuate the regulator valve 215 at a target pressure within the regulator chamber 210", ¶ 59), said differential pressure imparting a differential pressure force (‘biasing force’) on said movable diaphragm 215, said biasing member 260 being configured to impart a counter force on said movable diaphragm 215 that opposes said differential pressure force ("The regulator spring 260 has a biasing force that may be selected to actuate the regulator valve 215 at a target pressure within the regulator chamber 210, which can also be maintained in the collection chamber 170 through the second passage 200", ¶ 59).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Coulthard such that said suction regulator comprises a first chamber, a second chamber, a movable diaphragm and a biasing member, said first chamber being configured to have suction applied thereto from said receptacle or canister, said second chamber being at atmospheric pressure, said movable diaphragm separating said first chamber from said second chamber whereupon a differential pressure exists between said first and second chambers, said differential pressure imparting a differential pressure force on said movable diaphragm, said biasing member being configured to impart a counter force on said movable diaphragm that opposes said differential pressure force as taught by Coulthard, for the purpose of allowing, in a closed position, the valve body to be at least moved partially out of the recess of the cap to close the first passage to substantially reduce or block fluid communication through the first passage (¶ 56-57). 

Regarding Claim 21, Wolff/Coulthard fails to teach said first chamber comprises a valve seat and a movable sealing member coupled to said movable diaphragm, said valve seat surrounding an opening for fluids within said first chamber to flow therethrough, said sealing member blocking said opening when said differential pressure force exceeds said counter force imparted by said biasing member.
Coulthard teaches said first chamber 210 comprises a valve seat 242 ('valve seat', fig.3, ¶ 53) and a movable sealing member 244 ('apex', fig.3, ¶ 53) coupled to said movable diaphragm 215, said valve seat 242 surrounding an opening for fluids within said first chamber 210 to flow therethrough (fig.3), said sealing member 244 blocking said opening when said differential pressure force exceeds said counter force imparted by said biasing member 260 (fig.4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Coulthard such that said first chamber comprises a valve seat and a movable sealing member coupled to said movable diaphragm, said valve seat surrounding an opening for fluids within said first chamber to flow therethrough, said sealing member blocking said opening when said differential pressure force exceeds said counter force imparted by said biasing member as taught by Coulthard, for the purpose of allowing , in a closed position, the valve body to be at least moved partially out of the recess of the cap to close the first passage to substantially reduce or block fluid communication through the first passage (¶ 56-57).

Regarding Claim 22, Wolff/Coulthard fails to teach said second chamber is maintained at said atmospheric pressure by a bleed hole in said housing located within a recess having at least one opening at an end thereof to prevent blockage of said bleed hole. Coulthard teaches said second chamber 264 is maintained at said atmospheric pressure by a bleed hole 197 ('vent', fig.4, ¶ 56) in said housing located within a recess having at least one opening at an end thereof to prevent blockage of said bleed hole 197 (fig.4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff such that said second chamber is maintained at said atmospheric pressure by a bleed hole in said housing located within a recess having at least one opening at an end thereof to prevent blockage of said bleed hole as taught by Coulthard, for the purpose of providing suitable venting means such that the regulator spring may provide a biasing force against ambient pressure provided through the vent, urging the valve body toward an open position and allowing fluid communication through the first passage (¶ 56). 

Regarding Claim 27, Wolff teaches a method for automatically removing by suction urine voided by a patient (Abstract) comprising:
providing an external catheter 27 ('layered female interface', fig.5a, ¶ 45; note that the female urinal can be attached to the pumping and storage systems of fig.1a, ¶ 44) in fluid communication with a urethra opening of the patient ("layered interface to correspond approximately with the urethral opening", ¶ 45), whereupon urine voided by the patient is received by said external catheter (Abstract).
However, Wolff fails to teach providing a source of suction having a first value; providing an integrated suction regulator and urine collector unit comprising a suction regulator and a receptacle or canister, said receptacle or canister having a hollow interior configured for collecting urine, said suction regulator having a regulated set-point value to which said suction regulator is fixedly set and which is lower than said first value; coupling said integrated suction regulator and urine collector unit to said source of suction; operating said suction regulator to automatically regulate the amount of suction from said first value to said regulated set-point value and applying suction at said regulated set-point value to said external catheter, whereupon urine from said external catheter is carried through said suction regulator and into said hollow interior of said receptacle or canister; for collection therein; and isolating said hollow interior of said receptacle or canister in the event that urine collected within said hollow interior reaches a predetermined level.
Coulthard teaches providing a source of suction 104 ('negative-pressure source', fig.1, ¶ 33) having a first value ("The regulator 190 may...provide a [negative] pressure within a target range", ¶ 48); providing an integrated suction regulator and urine collector unit (fig.2B) comprising a suction regulator 190 ('regulator', fig.2B, ¶ 48) and a receptacle or canister 154 ('canister', fig.2B, ¶ 45), said receptacle or canister 154 having a hollow interior configured for collecting fluid (has the capability to collect urine therein), said suction regulator 190 having a regulated set-point value ("unregulated negative pressure", ¶ 48) to which said suction regulator is fixedly set and which is lower than said first value ("The regulator 190 may...provide a [negative] pressure within a target range", ¶ 48); coupling said integrated suction regulator and urine collector unit (fig.2B) to said source of suction 104; operating said suction regulator 190 to automatically regulate the amount of suction from said first value ("The regulator 190 may...provide a [negative] pressure within a target range", ¶ 48) to said regulated set-point value ("unregulated negative pressure", ¶ 48) and applying suction at said regulated set-point value ("unregulated negative pressure", ¶ 48) to possibly an external catheter, whereupon fluid from possibly an external catheter is carried through said suction regulator 190 and into said hollow interior of said receptacle or canister 154 for collection therein.
Harvie teaches isolating said hollow interior (via "directional valve", Abstract, col.4, ll.7-16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Wolff to provide a source of suction that has a first value; to provide an integrated suction regulator and urine collector unit comprising a suction regulator and a receptacle or canister, said receptacle or canister having a hollow interior configured for collecting urine, said suction regulator having a regulated set-point value to which said suction regulator is fixedly set and which is lower than said first value; coupling said integrated suction regulator and urine collector unit to said source of suction; operating said suction regulator to automatically regulate the amount of suction from said first value to said regulated set-point value and applying suction at said regulated set-point value to said external catheter, whereupon urine from said external catheter is carried through said suction regulator and into said hollow interior of said receptacle or canister for collection therein, as taught by Coulthard, in order to regulate pressure within the collection chamber of the canister and to regulate the pressure from the negative-pressure source to provide a pressure within a target range (Coulthard ¶ 48), and isolating said hollow interior of said receptacle or canister, as taught by Harvie, in the event that urine collected within said hollow interior reaches a predetermined level, for the purpose of automatically detecting the completion of urination and closing the one way valve to its urine storage compartment in a disposable bag (Harvie col.4, ll.7-16).

Claims 16, 19, 23-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 20020087131 A1) in view of Coulthard, Harvie, and further in view of Radl et al. (US 20140236129 A1). 

Regarding Claim 16, Wolff teaches urine ("urine to penetrate rapidly into the layered interface", ¶ 45), but Wolff/Coulthard/Harvie fail to teach said urine is carried through said suction regulator and into said receptacle or canister by air which is flowing at a high flow rate up to approximately 100 SCFH. Radl teaches fluid is carried through said suction regulator 190 and into said receptacle or canister 154 by air which is flowing at a flow rate up to approximately 10 SCFH ("During typical operation the flow rate of air into chamber 214 via bleed hole 312 is in the range of 10 standard cubic feet per hour (SCFH) or lower", ¶ 83).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Coulthard/Harvie such that said urine is carried through said suction regulator and into said receptacle or canister by air which is flowing at a flow rate of at least 10 SCFH as taught by Radl, and further modify the flow rate up to approximately 100 standard cubic feet per hour for the purpose of preventing an ‘over-travel’ wherein it [the piston] moves downward very quickly such that the seal on the underside of the piston becomes stuck on the seat, and subsequently to prevent the line to the patient from having a higher level of vacuum than the controller was set to provide (¶ 83), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 19, Wolff in view of Coulthard fail to teach said regulated value of suction is within the range of approximately 40 - 80 mmHg. Radl teaches said regulated value of suction is within the range of approximately 40 - 80 mmHg ("a suction force of 0.05 to 200 pounds ", ¶ 15; 0.05 to 200 pounds/inch is equivalent to 2.59 mmHg-10,343 mmHg).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Coulthard such that said regulated value of suction is within the range of approximately 40 - 80 mmHg as taught by Radl, for the purpose of creating a sufficient suction through a length of tubing that could possibly evacuate an external catheter of urine when applied (Radl ¶ 26), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Regarding Claim 23, Coulthard teaches the source of suction 104, said receptacle or canister 154, and said first value ("The regulator 190 may...provide a [negative] pressure within a target range", ¶ 48). However, Wolff in view of Coulthard fail to teach an adapter configured to be coupled between the source of suction and said receptacle or canister, said adapter comprising an inlet, a valve and a first connector, said inlet being configured to be connected to the source of suction, said first connector being configured to be connected to said receptacle or canister, said valve being configured to be in either a closed state or an open state, whereupon when in said closed state said receptacle or canister is isolated from said inlet, and when in said open state suction at said first value is provided from said inlet to said first connector and to receptacle or canister.
Radl teaches an adapter (annotated fig.1) configured to be coupled between a source of suction and a receptacle or canister (equivalent to the receptacle or canister taught by Wolff, Radl also teaches “A receptacle can also form a portion of any system of this invention”, ¶ 96),  said adapter (annotated fig.1) comprising an inlet 36 ('second coupling', annotated fig.1, ¶ 49), a valve 24 ('valve', annotated fig.1, ¶ 49) and a first connector 34 ('first coupling', annotated fig.1, ¶ 49), said inlet 36 being configured to be connected to a source of suction, said first connector 34 being configured to be connected to a receptacle or canister 154, said valve 24 being configured to be in either a closed state or an open state ("the valve 24 is in its open state or else the valve may be moved to the closed state ", ¶ 69), whereupon when in said closed state a receptacle or canister is isolated from said inlet 36 ("the closed state...this action removes suction from the interior of the sizing tube", ¶ 69), and when in said open state, suction is provided from said inlet 36 to said first connector 34 and to a receptacle or canister ("when opened provides suction from the source of suction to the hollow interior of the…tube", ¶ 11). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolf/Couthard to include an adapter is configured to be coupled between the source of suction and said receptacle or canister, said adapter comprising an inlet, a valve and a first connector, said inlet being configured to be connected to the source of suction, said first connector being configured to be connected to said receptacle or canister, said valve being configured to be in either a closed state or an open state, whereupon when in said closed state said receptacle or canister is isolated from said inlet, and when in said open state suction at said first value is provided from said inlet to said first connector and to receptacle or canister as taught by Radl, for the purpose of the device being arranged to be connected to a source of suction and, when opened, to provide suction from the source of suction to the hollow interior of the tubing sections, and, when closed, to provide a vent to the ambient atmosphere to preclude suction from being applied to the distal end of the tubing and to enable any residual suction or pressure possibly within an external catheter to equilibrate to ambient atmospheric levels (Radl ¶ 11).

Regarding Claim 24, Coulthard teaches said first value ("The regulator 190 may...provide a [negative] pressure within a target range", ¶ 48), however Wolff in view of Coulthard fail to teach said adapter includes an internal passageway having one end in communication with said inlet and another end in communication with said first connector, and wherein said valve includes a rotatable portion having an opening extending therethrough, said rotatable portion intersecting said internal passageway, whereupon when said rotatable portion is in a first rotatable position said rotatable portion blocks said internal passageway between said inlet and said first connector, and when said rotatable portion is in a second position said opening unblocks said internal passageway between said inlet and said first connector to enable suction at said first value to appear at said first connector.
Radl teaches said adapter (annotated fig.1) includes an internal passageway 32 ("body is a hollow member", annotated fig.1, ¶ 49) having one end in communication with said inlet 36 and another end in communication with said first connector 34, and wherein said valve 24 includes a rotatable portion 38 ('slide', annotated fig.1, ¶ 50) having an opening extending therethrough, said rotatable portion 38 ('slide', annotated fig.1, ¶ 50) intersecting said internal passageway 32, whereupon when said rotatable portion 38 is in a first rotatable position (annotated fig.1) said rotatable portion 38 blocks said internal passageway 32 between said inlet 36 and said first connector 34 ("when the slide is in the position shown in FIG. 1 the valve is in its closed or off position, whereupon the openings (not shown) in the slide 38 are not aligned with the hollow interior of both of the couplings 34, so that respective portions of the side wall of the slide block the interior of the two couplings 34 and 36, thereby isolating the coupling from each other.", ¶ 50), and when said rotatable portion 38 is in a second position (fig.2) said opening unblocks said internal passageway 32 between said inlet 36 and said first connector 34 to enable suction to appear at said first connector ("suction applied", ¶ 79) to appear at said first connector 34 ("When the slide 38 is in the position shown in FIG. 2 the valve is in its open or on position, whereupon the openings (not shown) in the slide 38 are aligned with the hollow interior of both of the couplings 34 and 36 thereby providing a fluid path therethrough", ¶ 50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Couthard such that said adapter includes an internal passageway having one end in communication with said inlet and another end in communication with said first connector, and wherein said valve includes a rotatable portion having an opening extending therethrough, said rotatable portion intersecting said internal passageway, whereupon when said rotatable portion is in a first rotatable position said rotatable portion blocks said internal passageway between said inlet and said first connector, and when said rotatable portion is in a second position said opening unblocks said internal passageway between said inlet and said first connector to enable suction at said first value to appear at said first connector as taught by Radl, for the purpose of allowing the device being arranged to be connected to a source of suction and, when opened, to provide suction from the source of suction to the hollow interior of the tubing sections, and, when closed, to provide a vent to the ambient atmosphere to preclude suction from being applied to the distal end of the tubing and to enable any residual suction or pressure possibly within an external catheter to equilibrate to ambient atmospheric levels (Radl ¶ 11).

Regarding Claim 25, Coulthard teaches a second end 182 ('upstream connector', fig.2B, ¶ 47) connected to said receptacle or canister 154, however Wolff in view of Coulthard fail to teach said first connector is configured to have a first section of suction tubing having a first end connected to it. Radl teaches said first connector 34 is configured to have a first section of suction tubing having a first end 31 ('proximal end', fig.1, ¶ 76) connected to it (said first connector 34). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Coulthard such that said first connector is configured to have a first section of suction tubing having a first end connected to it as taught by Radl, for the purpose of enabling suction to be conveyed through the first connector and suction tubing to draw fluid through the tube.

Regarding Claim 26, Coulthard teaches suction at said first value ("The regulator 190 may...provide a [negative] pressure within a target range", ¶ 48), however Wolff in view of Coulthard fail to teach said adapter additionally comprises a splitter including a second connector having a passageway section in fluid communication with said internal passageway between said inlet and said valve, whereupon suction at said first value is available from said inlet to said second connector irrespective of the state of said valve.
Radl teaches said adapter (annotated fig.1) additionally comprises a splitter 400 ('flow meter', fig.1, ¶ 93) including a second connector (annotated fig.1) having a passageway section in fluid communication with said internal passageway 32 ("body is a hollow member", annotated fig.1, ¶ 49) between said inlet 36 and said valve 24, whereupon suction at a first value is available from said inlet 36 to said second connector (annotated fig.1) irrespective of the state of said valve 24 ("enable one to infer the level of suction in the distal end of sizing tube", ¶ 93).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Coulthard such that said adapter additionally comprises a splitter including a second connector having a passageway section in fluid communication with said internal passageway between said inlet and said valve, whereupon suction at said first value is available from said inlet to said second connector irrespective of the state of said valve as taught by Radl, in order to monitor the flow of fluid through the system and thus enable one to infer the level of suction in the distal end of the tube, irrespective of the “on”/”off” position of the valve (¶ 93). 

Regarding Claim 28, Wolff teaches urine ("urine to penetrate rapidly into the layered interface", ¶ 45) and air flow (“pump evacuates air from the container”, ¶ 22) and Coulthard teaches said suction regulator 190, however Wolff in view of Coulthard fail to teach said urine is carried through said suction regulator by air which is flowing at a high flow rate up to approximately 100 standard cubic feet per hour (SCFH). 
Radl teaches said suction regulator 200 and flowing at a flow rate up to approximately 10 standard cubic feet per hour (SCFH) ("During typical operation the flow rate of air into chamber 214 via bleed hole 312 is in the range of 10 standard cubic feet per hour (SCFH) or lower", ¶ 83). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Wolff such that said urine is carried through said suction regulator and into said receptacle or canister by air which is flowing at a flow rate up to approximately 10 standard cubic feet per hour (SCFH) as taught by Radl, for the purpose of preventing an ‘over-travel’ wherein it [the piston] moves downward very quickly such that the seal on the underside of the piston becomes stuck on the seat, and subsequently to prevent the line to the patient from having a higher level of vacuum than the controller was set to provide (¶ 83), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 

Regarding Claim 29, Coulthard teaches said regulated value of suction ("unregulated negative pressure", ¶ 48), however Wolff in view of Coulthard fail to teach said regulated value of suction is within the range of approximately 40 - 80 mmHg. Radl teaches said regulated value of suction is within the range of approximately 40 - 80 mmHg ("a suction force of 0.05 to 200 pounds ", ¶ 15; 0.05 to 200 pounds/inch is equivalent to 2.59 mmHg-10,343 mmHg).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff such that said regulated value of suction is within the range of approximately 40 - 80 mmHg as taught by Radl, for the purpose of creating a sufficient suction through a length of tubing that could possibly evacuate an external catheter of urine when applied (Radl ¶ 26), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the prior-cited grounds of rejection with interpretations and/or teaching from previously-cited prior art as fully discussed above.

Applicant’s arguments with respect to claim 15 and 27 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other additional new prior art as fully discussed above.


On pages 13-16 of the Applicant’s remarks, the Applicant amended claims 1, 15, and 27, and argued that claims 2-14, 16, 18-26, and 28-29 depend from claims 1, 15, and 27 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claim 1 can be overcome in light of the previously mentioned prior art, Wolff et al. (US 20020087131 A1), Radl et al. (US 20140236129 A1), , as discussed above. Additionally, since claims 2-14 depend from claim 1, they are similarly rejected as claim 1.

However, the Examiner respectfully disagrees, and asserts that the amended claims 15 and 27 can be overcome in light of the previously mentioned prior art, Wolff et al. (US 20020087131 A1), Radl et al. (US 20140236129 A1), and Coulthard et al. (WO 2017132199 A1), in addition to new art Harvie (US 7131964 B2), as discussed above. Additionally, since claims 16, 18-26, and 28-29 depend from claims 15 and 27, they are similarly rejected as claims 15 and 27.

On pages 13-14 of the Applicant’s remarks, the Applicant argues that for claim 1,
Primary reference to Wolff et al., fails to disclose any suction regulator, let alone one having a passageway located at a valve seat, with the passageway providing a straight fluid path to the line suction port and through the line suction port to the hollow interior of the receptacle or canister.
Such a combination [of Wolff and Radl] would still fail to meet the limitation of Claim 1 calling for the straight passageway to the line suction port and through the line suction port to the hollow interior of the receptacle or canister.
The suction regulator of Radl et al. does not include a straight passageway. To the contrary the passageway is L-shaped as shown in the annotated illustration of Radl et al. Fig. 10 [as depicted in Applicant’s Remarks filed 5/31/2022].

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that:
Wolff is not relied upon to teach the suction regulator as claimed. Radl teaches a suction regulator 200 ('suction controller or regulator', fig.9-10, ¶ 75) A straight fluid path is depicted from Radl in ‘Passageway Annotated Figure 10 of Radl’ on page 5 of the present office action. Said straight fluid path is part of an L-shaped passageway (as argued by Applicant), but Examiner only considers the straight part as the fluid pathway as depicted in ‘Passageway Annotated Figure 10 of Radl’ on page 5 of the present office action. Therefore, the straight fluid path leads to the line suction port and through the line suction port to the hollow interior of the receptacle or canister.
See (a), above.
See (a), above.

On page 15 of the Applicant’s remarks, the Applicant argues that for claim 15,
Such a combination [of Wolff and Radl] would still fail to meet Claim 15 as amended, since it call for an isolation valve configured to isolate the first port from the line suction port when urine collected within the hollow interior reaches a predetermined level.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 15 under 35 U.S.C 103 as discussed above that:
Harvie discloses an automatic or semi-automatic bladder relief system, and teaches an isolation valve ("directional valve", Abstract). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Wolff/Radl to include an isolation valve, as taught by Harvie, such that it would be connected between said first port of said receptacle or canister and said line suction port, said isolation valve being configured to isolate said first port from said line suction port when urine collected within said hollow interior reaches a predetermined level, for the purpose of automatically detecting the completion of urination and closing the one way valve to its urine storage compartment in a disposable bag (Harvie col.4, ll.7-16).

On page 16 of the Applicant’s remarks, the Applicant argues that for claim 27,
Those combined steps are not shown nor suggested by the cited references for the same basic reasons as given with respect to Claim 15.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 27 under 35 U.S.C 103 as discussed above that:
See (a) of argument for Claim 15, above.

Applicant’s arguments with respect to claims 1, 15, and 27 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/            Examiner, Art Unit 3781  

/QUANG D THANH/            Primary Examiner, Art Unit 3785